                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Marilyn B. Cavanaugh

               Debtor                                          Case No. 20-10485-ja13

            CITIMORTGAGE, INC.’S AMENDED LIST OF WITNESSES
                      FOR EVIDENTIARY HEARING

         CitiMortgage, Inc., by and through its undersigned attorney, hereby submits the

  following List of Witnesses and Exhibits:

    I.   WITNESSES:

         1. Chad Parish, Cenlar FSB, servicer on behalf of CitiMortgage, Inc.

         2. Richard Keith Cavanaugh, Borrower.

         3. Any and all witnesses noticed by Debtor.

         CitiMortgage, Inc. reserves the right to amend and/or supplement this List of

  Witnesses and Exhibits in response to any disclosure made by the Debtor.



  Date: December 4, 2020           McCarthy & Holthus, LLP

                               By: /s/ Jason Bousliman
                                   Jason Bousliman, Esq.
                                   Attorney for Movant,
                                   6501 Eagle Rock NE, Suite A-3
                                   Albuquerque, NM 87113
                                   (505) 219-4900
                                   jbousliman@mccarthyholthus.com




                                                                                 File No. NM-20-161448
                                                  List of Witnesses and Exhibits, Case No. 20-10485-ja13
Case 20-10485-j13     Doc 55     Filed 12/04/20     Entered 12/04/20 13:08:41 Page 1 of 2
                              CERTIFICATE OF SERVICE

       On 12/4/2020, I served the foregoing CITIMORTGAGE, INC.’S AMENDED LIST
OF WITNESSES on the following individuals by electronic means through the Court’s ECF
program
DEBTOR(S) COUNSEL                                                      CASE TRUSTEE
Joel Alan Gaffney                                                      Tiffany M. Cornejo
joel@gaffneylaw.com                                                    bankruptcy@ch13nm.com


                                                       /s/ Raquel Rivera
                                                       Raquel Rivera
       On 12/4/2020, I served the foregoing CITIMORTGAGE, INC.’S AMENDED LIST
OF WITNESSES on the following individuals by depositing true copies thereof in the United
States mail at San Diego, California, enclosed in a sealed envelope, with postage paid, addressed
as follows:
DEBTOR
Marilyn B. Cavanaugh, 21 Castle Rock Rd SE, Rio Rancho, NM 87124

US TRUSTEE
PO Box 608, Albuquerque, NM 87103-0608

BORROWER(S)
Richard Cavanaugh, 21 Castle Rock Rd Se, Rio Rancho, NM 87124



                                                       /s/ Hue Banh
                                                       Hue Banh




                                                                                         File No. NM-20-161448
                                                                  Certificate of Service, Case No. 20-10485-ja13
Case 20-10485-j13       Doc 55     Filed 12/04/20    Entered 12/04/20 13:08:41 Page 2 of 2
